Barnard, P. J.:
By chapter 459 of the Laws of 1877, the legislature gave power to the common council of Brooklyn, to regulate the salaries of *398patrolmen. The pay of those officers was fixed, by this act, at the sum of $1,100 per year, until action was had by the common council. Subsequently, by such action, the yearly compensation was reduced to $1,000 per year. The plaintiff, one of the patrolmen, claims that the reduction was illegal.- By article 3, section 18 of the Constitution, it is provided that “ the legislature shall not pass a private or local bill in any of the following cases : * * * Creating, increasing or decreasing fees, per centages or allowances of public officers during the term for which said officers are elected or appointed. * * * The legislature shall pass general laws providing for the causes enumerated in this section.”
The act of 1877 excepted those cases where the fees, per centages> and allowances could not be increased or diminished by this provision of the Constitution. The act of 1877 does not offend against the Constitution. Municipal charters are subject to legislative amendment. These amendments are not made by general laws. The government of cities requires a local act applying to the particular city, and in view of its population and industries.
In the case of the People ex rel. Commissioners v. Banks (67 N. Y., 568) the Court of Appeals decides Ühat the constitutional provision was designed to prevent any interference with the general laws of the State upon the subjects contained in the article of the Constitution in question. An act to provide for that which is not ordinarily done under the general laws and for which no general provision is made by law, was within the legislative power. The case of Kerrigan v. Force (68 N. Y., 384) was a case where the legislature required all judicial sales to be made by the sheriff of Kings county. It was an interference with the general law, and if it had applied to the sheriff in office, would have been inoperative. It is not an authority in the present case.
I do not think patrolmen upon the police force of cities come within the constitutional provisions. The evil aimed at by that amendment was a general one, applying to “ public officers during the .term for which said officers are elected or appointed.” This had reference to those well known State and county offices which were elective or filled by appointment for a certain time. Policemen were local and not the subject of general laws, nor even of a fixed tenure in office. These members varied with circum*399stances, and their compensation once fixed, was not designed by this amendment to continue unchangeable.
The judgment should therefore be affirmed, with costs.
Pratt, J., concurred.
Present — Barnard, P. L, Dykman and Pratt, JJ.1
Judgment affirmed, with costs.